                                                                                    1 Richard Sax (SBN 80632)
                                                                                      Email: richard@rsaxlaw.com
                                                                                    2 LAW OFFICES OF RICHARD SAX
                                                                                      448 Sebastopol Avenue
                                                                                    3 Santa Rosa, CA 94501
                                                                                      Telephone: (707) 525-1824
                                                                                    4 Facsimile: (707) 525-8119

                                                                                    5 Attorneys for Plaintiff,
                                                                                      THOMAS J. MEEHAN
                                                                                    6

                                                                                    7 Amanda Hamilton (SBN 303485)
                                                                                      Email: ahhamilton@reedsmith.com
                                                                                    8 REED SMITH LLP
                                                                                      101 Second Street, Suite 1800
                                                                                    9 San Francisco, CA 94105
                                                                                      Telephone:    +1 415 543 8700
                                                                                   10 Facsimile:    +1 415 391 8269
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Attorneys for Defendant Nationstar Mortgage
                                                                                      LLC d/b/a Mr. Cooper (erroneously sued as Mr.
                                                                                   12 Cooper fka Nationstar Mortgage LLC)
REED SMITH LLP




                                                                                   13

                                                                                   14                             UNITED STATES DISTRICT COURT

                                                                                   15                            NORTHERN DISTRICT OF CALIFORNIA

                                                                                   16

                                                                                   17 THOMAS J. MEEHAN,                               Case No: 3:18-cv-06518-RS
                                                                                                                                       ORDER
                                                                                   18 Plaintiff,                                      JOINT STIPULATION OF DISMISSAL
                                                                                                                                      WITH PREJUDICE
                                                                                   19 vs.

                                                                                   20 MR. COOPER fka NATIONSTAR MORTGAGE
                                                                                      LLC; CLEAR RECON CORP.; and DOES 1
                                                                                   21 through 50, inclusive

                                                                                   22
                                                                                        Defendants.
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28

                                                                                                                              –1–
                                                                                                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                    1         IT IS HEREBY STIPULATED by Plaintiff Thomas J. Meehan and Defendant

                                                                                    2 NATIONSTAR MORTGAGE LLC (“Nationstar”) through their respective counsel of record that

                                                                                    3 the above-captioned action be dismissed with prejudice pursuant to Rule 41(a)(1) of the Federal

                                                                                    4 Rules of Civil Procedure. Each party shall bear his/its own attorney’s fees and costs.

                                                                                    5 SO STIPULATED:

                                                                                    6 DATED: March 13, 2019                         REED SMITH LLP
                                                                                    7
                                                                                                                                           By: /s/Amanda Hamilton
                                                                                    8                                                      Amanda Hamilton
                                                                                                                                           Attorneys for Defendants,
                                                                                    9                                                      Nationstar Mortgage LLC d/b/a Mr. Cooper
                                                                                   10 DATED: March 13, 2019                         The Law Offices of Richard Sax
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                                           By: /s/Richard Sax
                                                                                   12                                                      Richard Sax
REED SMITH LLP




                                                                                                                                           [As authorized on January 29, 2019]
                                                                                   13                                                      Attorneys for Plaintiff
                                                                                                                                           Thomas J. Meehan
                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                                –2–
                                                                                                              STIPULATION OF DISMISSAL WITH PREJUDICE
                                                                                    1                                   ATTESTATION OF SIGNATURE

                                                                                    2         I, Amanda Hamilton, am the ECF User whose ID and Password were used to electronically

                                                                                    3 file this Notice of Settlement. Pursuant to Central District of California Local Rule 5-4.3.4(a)(2), I

                                                                                    4 hereby attest that all other signatories listed, and on whose behalf this filing is submitted, concur in

                                                                                    5 the content of this filing and have authorized the electronic filing thereof.

                                                                                    6

                                                                                    7                                                        /s/ Amanda Hamilton

                                                                                    8                                                        Amanda Hamilton

                                                                                    9

                                                                                   10 IT IS SO ORDERED:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                              3/14/19
                                                                                   12 Dated: ____________                     __________________________________
REED SMITH LLP




                                                                                                                                    Honorable Judge Richard Seeborg
                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26
                                                                                   27

                                                                                   28
                                                                                                                                 –3–
                                                                                                               STIPULATION OF DISMISSAL WITH PREJUDICE
